Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 1 of 20




               EXHIBIT F
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 2 of 20




RingCentral, Inc. NYSE:RNG
FQ2 2020 Earnings Call Transcripts
Monday, August 03, 2020 9:00 PM GMT
S&P Global Market Intelligence Estimates
                                          -FQ2 2020-                                        -FQ3 2020-             -FY 2020-      -FY 2021-

                      CONSENSUS             ACTUAL             SURPRISE          CONSENSUS             GUIDANCE    CONSENSUS      CONSENSUS

     EPS
                          0.20                0.24                20.00              0.24                   0.24     0.92           1.20
  Normalized

Revenue (mm)             263.78              277.98                5.39             283.07                   -      1120.36        1392.60
Currency: USD
Consensus as of Aug-03-2020 9:55 PM GMT




                                                                                   - EPS NORMALIZED -

                                                       CONSENSUS                               ACTUAL                  SURPRISE


           FQ3 2019                                             0.19                                 0.22               15.79 %

           FQ4 2019                                             0.21                                 0.22                4.76 %

           FQ1 2020                                             0.18                                 0.19                5.56 %

           FQ2 2020                                             0.20                                 0.24               20.00 %




COPYRIGHT © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                  1
spglobal.com/marketintelligence
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 3 of 20
Contents




Table of Contents

Call Participants                                     ..................................................................................   3
Presentation                                          ..................................................................................   4
Question and Answer                                   ..................................................................................   9




COPYRIGHT © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                         2
spglobal.com/marketintelligence
                     Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 4 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020




Call Participants
EXECUTIVES

Anand Eswaran
President & COO

Mitesh Dhruv
Chief Financial Officer

Ryan Goodman
Director of Investor Relations

Vladimir G. Shmunis
Founder, Chairman & CEO

ANALYSTS

Bhavanmit Singh Suri                              Samad Saleem Samana
William Blair & Company L.L.C.,                   Jefferies LLC, Research Division
Research Division
                                                  Sterling Auty
Brian Christopher Peterson                        JPMorgan Chase & Co, Research
Raymond James & Associates,                       Division
Inc., Research Division
                                                  Terrell Frederick Tillman
George Frederick Sutton                           Truist Securities, Inc., Research
Craig-Hallum Capital Group LLC,                   Division
Research Division
                                                  William Verity Power
Kasthuri Gopalan Rangan                           Robert W. Baird & Co.
BofA Merrill Lynch, Research                      Incorporated, Research Division
Division

Meta A. Marshall
Morgan Stanley, Research Division

Michael James Turrin
Wells Fargo Securities, LLC,
Research Division

Nikolay Ivanov Beliov
BofA Merrill Lynch, Research
Division

Richard Frank Valera
Needham & Company, LLC,
Research Division




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                       3
                     Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 5 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020




Presentation
Operator
Greetings, and welcome to the RingCentral Second Quarter 2020 Earnings Conference Call. [Operator
Instructions] Please note that this conference is being recorded.

I will now turn the conference over to our host, Ryan Goodman, Head of Investor Relations. Thank you.
You may begin.
Ryan Goodman
Director of Investor Relations
Thank you. Good afternoon, and welcome to RingCentral's Second Quarter 2020 Earnings Conference
Call. I am Ryan Goodman, RingCentral's Head of Investor Relations. Joining me today are Vlad Shmunis,
Founder, Chairman and CEO; Anand Eswaran, President and Chief Operating Officer; and Mitesh Dhruv,
Chief Financial Officer. Our format today will include prepared remarks by Vlad, Anand and Mitesh,
followed by Q&A.

Some of our discussions and responses to your questions will contain forward-looking statements,
including our third quarter and full year 2020 financial outlook and our assumptions underlying that
outlook. These statements are subject to risks and uncertainties. Actual results may differ materially
from our forward-looking statements. A discussion of the risks and uncertainties related to our business
is contained in our filings with the Securities and Exchange Commission and is incorporated by reference
into today's discussion. In particular, our business is currently being impacted by the COVID-19
pandemic. The extent of its continued impact on our business will depend on several factors, including
the severity, duration and extent of the pandemic as well as actions taken by governments, businesses
and consumers in response to the pandemic, all of which continue to evolve and remain uncertain at this
time. RingCentral assumes no obligation and does not intend to update or comment on forward-looking
statements made on this call.

Unless otherwise indicated, all measures that follow are non-GAAP with year-over-year comparisons. A
reconciliation of all GAAP to non-GAAP results is provided with our earnings release and in the slide deck. I
encourage you to visit our Investor Relations website at ir.ringcentral.com to access our earnings release,
slide deck, our GAAP to non-GAAP reconciliations, our periodic SEC reports, a webcast replay of today's
call and to learn more about RingCentral. For certain forward-looking guidance, a reconciliation of the non-
GAAP financial guidance to the corresponding GAAP measure is not available as discussed in detail in the
slide deck posted on our Investor Relations website.

With that, let me turn the call over to Vlad.
Vladimir G. Shmunis
Founder, Chairman & CEO
Good afternoon, and thank you for joining our second quarter earnings conference call. We hope all
of you are safe and in good health. The pandemic has created unprecedented global challenges and is
having a transformative impact on how businesses operate now and in the future. Cloud transformation of
business communications platform has become a priority as companies adapt to a work-from-anywhere
environment. Businesses of all sizes now require communication solutions where employees can work
productively with customers, partners and peers from anywhere on any device and in any model.

We embarked on this journey of enabling cloud migration of business communications over a decade
ago. RingCentral is now uniquely positioned to meet this demand with our enterprise program, global and
trusted unified Message Video Phone, or MVP, platform. The results speak for themselves. We delivered
a strong second quarter as we continue to benefit from strong contributions from mid-market, enterprise
and our channel partners.


Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                            4
                     Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 6 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



Let me highlight some recent key events. First, we announced an expansion of our strategic partnership
with Atos. Second, together with Avaya, we announced a further global rollout of Avaya Cloud Office by
RingCentral. Third, we saw good uptake on our new RCV offering, which we launched in early April. We'll
talk more about this later. And lastly, we were humbled to learn last quarter that RingCentral has been
named to the fourth Global 2000 list, putting us alongside the biggest and most valuable companies in the
world.

As to our financial performance, revenue and non-GAAP EPS exceeded our guidance. Key drivers continue
to be mid-market, enterprise and channel. We delivered a record number of 7-figure TCV wins this quarter.
Several of these large wins were in our targeted verticals of health care, financial services and education,
and also included in multiple international wins.
Key metrics for Q2 were solid across the board. Total revenue grew to $278 million. This is a 29% increase
year-over-year and is above the high end of our guidance range. Importantly, total annual return revenue,
or ARR, grew 33% year-over-year to $1.1 billion. The difference between overall revenue growth and
higher ARR growth is driven by higher adoption of RingCentral app relative to sale of new desktop device.
We believe the strong Q2 results serve to validate RingCentral as the leading platform in the global UCaaS
market. We look forward to building on this momentum and expanding our market reach to maximize the
opportunity ahead.

On that note, we recently announced that RingCentral will be the exclusive UCaaS provider to Atos Unify.
Unify, formerly Siemens Enterprise Communications, was acquired by Atos in 2016. Approximately 60%
of their on-premise installed base of 40 million users is in Europe, with a strong presence in Germany.
This opportunity is in addition to our system integrated relationship announced earlier as part of the Atos
digital work-based portfolio. Importantly, during the last few months, Atos and RingCentral saw a pent-
up demand to address Unify installed base together. Atos has accelerated its reseller outreach efforts and
now has more than 90 channel partners trained to sell the new Unify Office by RingCentral, or UO. We
expect to be live with UO in 11 countries by the end of the year. This includes Germany, France, Spain,
Italy, Netherlands, Austria, Belgium, Ireland, U.S., U.K. and Australia.

We are also excited to welcome Atos as a direct customer to the Unify Office solution. Atos will start with
deploying UO to the 5,000-strong employee base of its Atos UCC division, formerly Unify. Atos will later
expand UO to their entire base of over 100,000 employees.

As to Avaya, based on joint channel enablement efforts and first joint customer wins with Avaya Cloud
Office, or ACO, we are quite pleased with the early progress of this partnership. There are now over 2,000
channel partners onboard. There is a robust pipeline building and several important large deals already on
the books. An example of a large joint win was the selection of our platform by a large BPO that support
the U.K. government's COVID-19 tracing program to control the spread of the virus. In this highly urgent
and critical use case, the solution leveraged RingCentral's open API platform and was rolled out to multiple
thousands of users in approximately 6 weeks. In June, ACO was launched in Australia, Canada and the
U.K. Several new features and additional migration tools were also released in June, which will make cloud
migration even more seamless moving forward for large customers.
Of course, our success with these great partnerships is rooted in our leading, comprehensive Message
Video Phone, or MVP, platform. It is only by enabling the employees to communicate via any mode from
any device and from anywhere that businesses can stay productive during these trying times. To that end,
we saw double-digit growth in messaging and triple-digit growth in video and mobile voice minutes on our
MVP platform quarter-over-quarter.

Speaking of video, our new open standard-based RingCentral Video, or RCV platform, has been quickly
evolving since its launch since the beginning of April. Feedback and customer reception has been very
positive, and we already have over 10,000 paid RingCentral Office accounts enabled with RingCentral
Video. Building on the successful launch of RingCentral Video in June, we announced the initial release
of RingCentral Rooms. This extends the power of RingCentral Video to conference rooms and meeting
spaces, which remains important even in these trying times.


Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               5
                     Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 7 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



Overall, we are proud to be able to assist in the fight against the global pandemic. Our mobile-first
enterprise communications platform, combined with our open integration APIs, has enabled major
institutions, like State of West Virginia, to rapidly deploy our solutions with embedded communications
capabilities for thousands of contact tracing to reduce the impact of the pandemic.

In summary, RingCentral has always been committed to enabling workforces to productively communicate
and collaborate via any mode on any device from anywhere. And with the new world order, working from
anywhere is no longer a nice-to-have. It is now a necessity. RingCentral is now becoming a platform for
business continuity. With our well-proven entity global solutions and our rapidly evolving strategic partners
and reseller ecosystem, we are confident that the cloud will continue to win, and RingCentral will continue
to win in the cloud.
Now I will turn the call over to our President and Chief Operating Officer, Anand Eswaran.
Anand Eswaran
President & COO
Thank you, Vlad. Good afternoon, everyone. Operationally, Q2 was a very strong quarter. We are
laying the foundation for the next phase of sustainable multiyear growth. The business is thriving,
and the demand for our cloud-based business communication solutions is higher than ever. Our open
integrated MVP platform enabled us to add more new customers in Q2 than any other quarter in history.
Interestingly, this was accomplished without requiring much physical travel for our sales and professional
services organization. There was broad strength across a number of important segments and initiatives.

In the enterprise segment, we saw a record number of 7-figure TCV wins. We also had a very strong
quarter for our contact center portfolio, which was included in approximately half of our 7-figure wins.

Our channel plays a strong role in our success. Channel ARR increased 60% year-over-year to $375
million. As we continue to grow to pick up a multibillion-dollar revenue company, we are expanding our
strong foundational focus on the 4 Ps: products, people, processes and partners. These efforts will enable
us to serve our customers' needs even better, especially in targeted vertical markets. Let me share some
more detail.

First, in the product area, innovation was and remains our first principle. We launched RingCentral Video,
RingCentral Rooms. And together with Avaya, we launched Avaya Cloud Office by RingCentral with
subsequent international expansion. I would also like to highlight that this velocity of innovation happened
with most of our development teams working remotely.

Second, on the people front, we have continued to expand our management team, attracting top talent,
including incredible industry leaders like Chief Revenue Officer, Phil Sorgen; and our Chief People Officer,
Gunjan Aggarwal, who we announced recently. Attracting and retaining a strong and diverse pool of talent
is so wanted to our long-term success, and it is a priority for our management team. On that note, highly
congratulations to Vlad for recently been named among the top 2 CEOs for diversity and amongst the best
CEOs for women in the annual comparably survey covering 60,000 organizations.

Regarding business processes, we are making great progress to automate and digitize our end-to-end
process and operations as a foundation for scale. This will enable us to apply AI and machine learning to
better predict customer needs and deliver enhanced and proactive value to our customers.

Now let's talk partners. First, Vlad shared the details on the strategic partner front with Avaya and Atos,
which helps us to further scale our global reach and capture the massive opportunity ahead. Second, we
continue to see strong performance from our service provider partnerships led by a renewed momentum
with AT&T. And finally, we also continue to invest in our channel partner ecosystem. During the quarter,
we launched IGNITE, a new partner program. This program enables partners to own the entire sales cycle
with their customers.

Overall, our partners contributed to over 70% of our 7-figure wins in the quarter. Let me bring that
to life with a few great customer examples. One example of a marquee channel win in Q2 is Marvell
Technology, a leading global semiconductor company. Marvel needed a highly reliable scalable and a global
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                              6
                     Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 8 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



communications platform to replace their legacy on-premise systems. Our mobile-first platform, our global
coverage and integrations with other enterprise solutions were important differentiators in securing the
6,500-plus user wins spread across 20-plus countries, including India and China. Another notable channel
win was with one of the largest custom print apparel companies. They needed a tightly integrated, cloud-
based communications and contact center solution. This is an 800-plus user UCaaS win, combined with
over 250 RingCentral contact center seats.

As we expand our go-to-market motions, we are finding compelling new opportunities across several
important verticals. In health care, we had a 7-figure upsell win at a leading U.S. provider of behavioral
health care services. This important customer is using our Unified Communications platform to better
operationalize their business across the country. In Q2, we expanded by 50% to over 7,500 users as they
continue to roll out RingCentral across their increasingly distributed workforce.

In education, a large, globally renowned U.S. university expanded their use of RingCentral Office with
an additional 1,500 users added during Q2. This is a great example of the opportunities emerging due
to COVID where we saw an accelerated deployment cycle at this university with tens of thousands of
potential users still ahead of us. There is higher usage of our RingCentral apps versus desktop phones,
which is a positive indicator of better user engagement. In addition, the implementation has been
accelerated to ensure seamless continuity for the upcoming school year.

In financial services, we secured a 2,500-user win across 15 countries with a large private equity firm.
For this customer, our rich platform capabilities, service quality, security and global reach were key
competitive differentiators.

Finally, last year, we highlighted an ENGAGE digital win with a large air transportation company. Over
the past year, we have demonstrated the value of our RingCentral platform in helping to transform the
company. This transformation became more urgent in the face of COVID-19, with the workforce moving to
work from home. In Q2, we saw a trifecta. First, the customer extended to our UCaaS solution with 2,400
RingCentral Office users. Then, they further expanded their CCaaS footprint by 60 agents. And finally,
they consolidated all their digital point solutions to the RingCentral platform. It is great to see customers
increasingly embracing the value of the full RingCentral portfolio.

Today, the cloud transformation of communications is a top priority for every business to meet their
enterprise needs at a global scale. With our enhanced focus on products, people, processes and partners,
we are in a strong position to be a core part of our customers' digital transformations and address the
large opportunity ahead of us.

I've been with RingCentral for a little over 6 months now. I am humbled by our vision, the company's
commitment to innovation and our incredible people-centric culture. I'm excited to be a part of the next
phase of RingCentral's growth journey.

Now for the financials, I will turn the call over to our Chief Financial Officer, Mitesh Dhruv. Thank you.
Mitesh Dhruv
Chief Financial Officer
Thanks, Anand, and good afternoon, everyone. Q2 was a solid quarter on multiple fronts. First, ARR for
our flagship UCaaS solution, RingCentral Office, surpassed $1 billion for the first time and grew 36%
year-over-year. Second, our overall subscription revenue grew 32% year-over-year, along with an overall
operating margin of over 10%, demonstrating solid profitable growth. This is a testament to the large
opportunity and our consistent execution. Third, we are winning larger enterprise customers with a record
number of 7-figure TCV deals, demonstrating how strong the demand is for our product in the COVID
environment. Fourth, ACO is off to a good start, boding well for the long-term opportunity. And finally, we
announced UCaaS exclusivity with Atos Unify, further expanding our global reach and complementing our
existing partnerships.

Businesses are turning to RingCentral as they transition workforces to a work-from-anywhere
environment. Mid-market and enterprise customers, defined as 25,000 or more in ARR, had another

Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                              7
                     Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 9 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



strong quarter with ARR up 50%. Underpinning this strength was bookings growth from new enterprise
customers with 100,000 or more in ARR, which was up over 50% sequentially.

As it relates to our existing customer base, we mentioned in May that small businesses in verticals like
retail, travel and hospitality that accounts for less than 10% of our overall installed base saw higher churn.
But as the quarter progressed, the churn rates improved consistently, although still not at historical levels.

With overall Q2 on solid footing, let's move on to our 2020 outlook. We are encouraged with recent trends,
but in this crisis environment, we continue to make prudent assumptions for the remainder of the year.
Given Q2's outperformance and our highly predictable recurring revenue model, we are raising our annual
guidance. We feel confident in executing to our plan.
So now on to specifics. We expect subscription revenue growth of 28%, up from 25% to 26% previously.
We expect other nonrecurring revenue growth of 8% to 12%, reflecting customer engagement shift from
desktop phones to RingCentral apps on laptop and mobile devices. We expect total revenue growth of 26%
to 27%, up from 24% to 25% previously. We expect non-GAAP EPS to be between $0.92 and $0.94, up
from $0.91 to $0.94 previously, which includes $0.01 impact from lower interest income.

In summary, the global pandemic has provided a structural catalyst for UCaaS adoption, and RingCentral
saw stronger demand than ever. Even when COVID is behind us, which we hope happens as quickly as
possible, we expect that the new normal for enterprise communications will be cloud-first as on-premise
systems have shown to be inadequate for the needs of businesses. We believe that the market inflection
is past the point of no return, and RingCentral is strongly positioned to take advantage of this trend. We
have an industry-leading product, a steadfast commitment to innovation velocity as well as a global and
diversified go-to-market reach. Our momentum with AT&T, progress with Avaya and expansion with Atos
further enables us to scale our market reach and add incremental layers of long-term profitable growth.

With that backdrop, we are confident in our ability to lead in this $50 billion-plus UCaaS market. Of
course, this would not be possible without our amazing employees, committed partners and loyal
customers. So a huge thank you to all of them.
With that, let me turn the call to the operator for Q&A.




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                              8
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 10 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020




Question and Answer
Operator
[Operator Instructions] Our first question comes from Brian Peterson with Raymond James.
Brian Christopher Peterson
Raymond James & Associates, Inc., Research Division
Congrats on a really strong quarter. So Mitesh, maybe I'll start with you. Given the large revenue beat,
I think we're kind of used to seeing that, but we actually saw a big beat on the bottom line as well. So
maybe help us understand how you're thinking about the growth/margin balance going forward as you
guys head into 2020 and beyond.
Mitesh Dhruv
Chief Financial Officer
Yes. No, thank you, Brian. Yes, the quarter did progress. As you saw, we did beat the quarter pretty
handily. The quarter did progress better than we expected initially throughout the quarter. A lot of the
dominoes did fall our way there. So yes, you're right. So we did beat the subscription revenue by about
$11-ish million, and then a $5 million of that fell to the bottom line. So close to a 50% margin flow-
through from the revenue. It really, again, speaks to the unit economics and the inherent leverage we
have in the business model where you can treat this 50% incremental revenue margin as a proxy for our
installed base recurring margin. So really strong unit economics there. And the playbook, Brian, is going
to be very, very similar to the way we have been executing, which is that we'll thoughtfully deploy this
upside towards innovation and go-to-market for growth. But meanwhile, we will stay very disciplined with
the focus on profitable growth as we have been and promise expansion of 40 to 50 basis points of margin
expansion per year.
Brian Christopher Peterson
Raymond James & Associates, Inc., Research Division
Understood. And maybe a follow-up for Vlad. I know you gave some perspective on RingCentral Video. But
I guess we're a few quarters in with RCV, I'd be curious how you would gauge your progress so far.
Vladimir G. Shmunis
Founder, Chairman & CEO
Yes, Brian. So to be clear, we're 1 quarter in with RCV. So it's still early. Progress has been quite robust.
We are actually seeing a good number of accounts on RCV now. It's around 10,000 paying accounts at this
point. And most new customers are now getting RCV. As we stated when we first launched the product, we
expect overall customer base to migrate from RingCentral Meetings, which is powered by another provider,
to migrate to RCV over time. So that's still the plan. And we are working very hard on making this decision
a very positive and an easy decision as the product matures. But so far, so good. It's performing well.
Operator
Our next question comes from Bhavan Suri with William Blair.
Bhavanmit Singh Suri
William Blair & Company L.L.C., Research Division
Can you hear me okay?
Vladimir G. Shmunis
Founder, Chairman & CEO
Yes.
Bhavanmit Singh Suri
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                             9
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 11 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



William Blair & Company L.L.C., Research Division
Perfect. Congrats, a solid quarter, gents, all the way around. I got 2 questions. Maybe first on Mitesh.
Mitesh, you've got a lot of puts and takes here. You've got really solid growth, over 100,000. You
got churn improving. Just can you highlight the puts and takes of the quarter and what drove the
outperformance. I'd love to understand sort of the puts and takes through the quarter? And I have a quick
follow-up.
Mitesh Dhruv
Chief Financial Officer
Yes. Sure, Bhavan. So I will say a couple of things. There are 2 -- call it, maybe 3 points. So on the
quarter, we saw -- so let's start with new logo, on the very top. So we did see strength across the board
on new logo. If you look at the enterprise segment, 50% sequential growth is what we saw, saw a
really good strength there. Even in the TCV deals for 1 million, we saw 70% of that came from new
logos. So that's sort of point one. Point two, the deal sizes itself are getting larger. And the third one I'd
say is customers actually are adopting to -- for longer duration. So those are 2 or 3 points on the deal
momentum.

If you look at the go-to-market side of it, we are seeing a lot of strength from the channel partners
as well, which we grew 60% ARR. So if you just combine it all, if you look at the takeaways for these
trends, there are a couple of takeaways, I would say. One is customers are comfortable with a long-term
commitment to UCaaS during this environment. Second is COVID is becoming a structural for us, for
RingCentral. And the initial fear, at least when we were modeling the year, was that, hey, there could be
this panic buying in Q1 and then the demand fades. We are not seeing that fade. So that's point two.
And third is with the demand trends we are seeing, we are definitely adding much higher lifetime-value
customers with a lot of potential to land and expand.
Bhavanmit Singh Suri
William Blair & Company L.L.C., Research Division
That's really helpful, Mitesh. And at some point, it would be great if you revisited the LTV to CAC at
the high end of the enterprise. But my second question is for maybe all of you, Anand, Vlad, et cetera.
Microsoft already announced Friday or maybe late last week that they're suspending some of their core
features around carriers, around distributing calls by managing that. They don't want to be a carrier
anymore. And they've said it indefinitely. Obviously, you also announced an integration with Teams.
And so look, I view it as a massive positive. But honestly, I'm not sure as to how you all think about
what Microsoft announced and the Microsoft partnership from a long-term perspective. I don't care near
term. But sort of the view they're stepping back from sort of competing with carriers and integration of
RingCentral, which means, Vlad, Anand, how do you guys think about what that means for RingCentral
over the next...
Anand Eswaran
President & COO
Yes. Vlad, go ahead.
Vladimir G. Shmunis
Founder, Chairman & CEO
Yes. No -- hey, Bhavan. Yes, look, let me do high level and obviously, Anand, being especially from
Microsoft can pick up, settle this. Look, at the high level, we think that Microsoft could be a long-term
strategic partner for us. We do feel we're bringing complementary strengths toward moving customers'
communications from on-prem to the cloud. Obviously, we're very, very, very strong in the phone system
side of this equation. We speak of MVP. So Message Video Phone system...
Bhavanmit Singh Suri
William Blair & Company L.L.C., Research Division
And Vlad, that's -- it was phone, right? That's kind of where they pushed out, right, to be clear?
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                  10
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 12 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



Vladimir G. Shmunis
Founder, Chairman & CEO
Well, no. But I'm saying outside from RingCentral, right? And Microsoft, again, you need to talk to them
directly on what their strategy and goals are. But from what we can tell, they're very, very strong on the
messaging side with Teams and less so with phone, in particular. So at a high level, it's a positive for us,
hopefully positive for the customer as well. But how the market exactly will take it, I mean, we'll have to
see. Anand, anything to add on this?
Anand Eswaran
President & COO
No, you said it all, Vlad. I mean for us, it's very simple. As Vlad said, the details, you guys should talk to
Microsoft, but we are doing -- we are further partnering with them. Direct routing was great. It gives their
Teams' customers access to the best phone system in the industry. And on top of it, we are investing more
in extending that wide moat of enterprise feature depth for what is already a best-in-class system. So net-
net, we feel good about it.
Operator
Our next question comes from Nikolay Beliov with Bank of America Merrill Lynch.
Nikolay Ivanov Beliov
BofA Merrill Lynch, Research Division
My first question is for Mitesh. Congrats on the results here. Q2 results came in line with our forecast and
also a few words pointed around the Microsoft pipeline. And Mitesh, I noticed that the guide for 3Q and
the rest of the year was maybe a little bit more conservative than 2Q. Just wondering if you can walk us
through what you're seeing, what trends you're seeing in the pipeline or churn or new business that cause
this year to be a little bit more conservative than last quarter?
Mitesh Dhruv
Chief Financial Officer
No. Sure, Nikolay. Yes, so let's start from the top. So the assumption -- overall assumption, right, for
what's being made is that the macro does not significantly get better than what we experienced in Q2
and, to a large extent, the lockdown does continue. So that's the overall thematic assumption. Now if you
take it a click below for guidance, as you pointed out a couple of things, what we have assumed is that
the productivity for our salespeople, our sales force, does not improve. We saw quite the contrary trend
in Q2 where we did see an expansion of our pipeline. We did see increased conversion rates. But given
the prudent assumptions we always take, we have assumed lower close rates on our pipeline. So that's
point one. And point two, as you also asked on churn and net retention, we've made more conservative
assumptions in the back half than we saw exiting Q2. Hopefully, we'll do better than that, and the world
opens up better. But for now, we are making these assumptions. So we feel really good about the way we
are guiding, and we feel good about executing to our guidance.
Nikolay Ivanov Beliov
BofA Merrill Lynch, Research Division
And a follow-up for Vlad and Anand, can you guys help us contrast and compare the quality of the
installed base of Atos versus Avaya? And secondly, the cost to book new business versus comparing Atos
versus Avaya and your direct in channel business? That's it for me.
Vladimir G. Shmunis
Founder, Chairman & CEO
Okay. Let me take maybe the first part of the question. So quality, look, users are users. So I don't
know how you can say quality. But the one thing is with Atos is many more of their customers are direct
engagements as opposed to through channel. So one I can think that perhaps it would be -- so I don't
know if it's an easier motion but made a somewhat shorter motion to get to those customers. Of course,
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                            11
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 13 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



there is a geographical dispersion as well with most of Atos' customers being in Europe, in Germany, in
particular. And of course, Avaya is a very international, still a U.S.-centric company. But I have to say,
when we were evaluating this opportunity and deciding to do the extra steps that we've announced, it did
seem to be mostly, if not entirely, complementary to Avaya's base. Again, with both cases, the key theme
here is converting existing on-prem users to the cloud while keeping their traditional brand affiliation. And
in as much as users, we don't see that there are too many, if any, customers who would use both Avaya
and Atos at the same time. So from that perspective, it seems to be very, very complementary. And if
Anand and Mitesh can add on some numbers.
Anand Eswaran
President & COO
Mitesh should talk about cost to book. I was just...
Mitesh Dhruv
Chief Financial Officer
I will take that.
Anand Eswaran
President & COO
Yes. Okay.
Mitesh Dhruv
Chief Financial Officer
Thank you. No, on cost to book, Nikolay, look, I think that's the key part, right? When we look at all these
distribution engines for these partnerships, our cost to book is lower upfront because we don't have to
spend the initial sales and marketing. Actually, alongside that, the other vector or the other side of the
coin is higher lifetime value because the channel -- or these partners are incented to hang on to the
customers, we are seeing not only lower cost to book but also a higher lifetime value. So I think it's a two-
pronged approach there.
Operator
Our next question comes from Sterling Auty with JPMorgan.
Sterling Auty
JPMorgan Chase & Co, Research Division
So wondering -- you mentioned the success and you're happy with the performance for Avaya. But
specifically, just want to check in on where you are on the ramp of things like the tools to help the
acceleration of deployment, migrations over to RingCentral, whether all of the channel trainings are
complete. In other words, are you fully ramped? Or is there still a couple more milestones that we should
be looking for to see even bigger contributions coming out of the partnership?
Vladimir G. Shmunis
Founder, Chairman & CEO
Yes. Let me take that. So in Q2, we actually -- so we've been at migrations for a while, as you can
imagine, even before the Avaya partnership was done. But in Q2, we actually delivered more automation
on the migration scripts. So as far as migration scripts go, I think we have fully deployed that, working
with Avaya, and we feel pretty good about it. And then from a product standpoint, it's a journey. I mean
you saw that we launched ACO sort of 2.0. We launched it internationally in U.K. Canada, Australia, and
we launched it more broadly across Europe in H2. So that's a journey.
Sterling Auty
JPMorgan Chase & Co, Research Division


Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                            12
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 14 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



Got it. And then one follow-up, Mitesh, maybe for you. Looking at the go-to-market motions that you
have now, how much savings have you gotten on the travel, et cetera, from COVID-19? How much of that
maybe will you be able to hold on to permanently post COVID given the success you're seeing in the setup
and the go-to-market motion you have now?
Mitesh Dhruv
Chief Financial Officer
Yes. No, I think it's hard to exactly quantify for you, although we have the exact numbers. But look, we do
have a lot of discretionary spend, not just travel but events, customer events, employee events, all those
are getting repurposed for R&D and go-to-market. So post COVID, yes, I mean, this is going to be a wake-
up call for all companies to make sure we look at all discretionary spend and tighten the belt. So a fair
amount of discipline is going to go on, and I think we'll see some more leverage going forward.
Operator
Our next question comes from Terry Tillman with Truist Securities.
Terrell Frederick Tillman
Truist Securities, Inc., Research Division
Congrats as well for me on the quarter and the outlook. I guess, maybe the first question is, as you're
further into the opportunity with Avaya, what have been some of the early learnings? And how do you see
this opportunity playing out as it relates to actually driving ARR either this year or next year compared to
just months ago? And then I have a follow-up.
Anand Eswaran
President & COO
Yes. I'll take the first part, and I'll let Mitesh answer the second part of it. So the first part, early progress
is great. We've onboarded 2,000-plus partners. The pipe is very healthy. And in as little as a quarter,
we had several large deals in Q2, which feels good. And it's broad. We had wins in retail, higher-end
manufacturing, the BPO space. So it's a broad vertical landscape. So all the fundamentals are good as we
expected, and it continues to be for the second half as well.

Mitesh, I'll let you answer the second half on the financials.
Mitesh Dhruv
Chief Financial Officer
Yes. No, now is the CFO's time for temporary expectations. Thank you, Anand, for doing a marvelous job
there in setting great expectations. No, all good what he said. Look, in terms of the contribution for the
quarter, we are $1 billion revenue business, so it doesn't quite move the needle. So it was immaterial in
terms of contributions for this quarter. And no change to the expectations. We do expect this to start --
the ramp to start to take hold in Q4 of this year and then continue in 2021.
Terrell Frederick Tillman
Truist Securities, Inc., Research Division
Okay. And Mitesh, I think in your prepared remarks, I like the phrase layers of growth. So whether it is
Avaya, Atos, AT&T, Microsoft Teams integration, ENGAGE, I'm sure I'm forgetting about 5 or 10 of them.
But investors ask us lots of questions because they're curious about these opportunities. How do we frame
this as it relates to maybe the growth profile as we move into next year? And do some stand out more
than others? Just a little bit of help on all these catalysts -- kind of confluence of all those catalysts?
Mitesh Dhruv
Chief Financial Officer
Yes. No, it's -- yes, Terry. So yes, we do have multiple catalysts going on. But if I can summarize these
catalysts in, let's say, 2 buckets, bucket #1 is expansion upmarket and bucket #2 is, call it, strategic
partnerships. Both are starting to ramp in this year. So if you look at the move upmarket, if you look at
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                 13
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 15 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



the bookings for mid-market and enterprise, over 60% of our Office bookings came from that segment.
We also announced a 100,000-seat win from Atos. And I will tell you that we have more deals of this size
in the pipeline. Timing of these large deals is unpredictable, but customers are evaluating RingCentral for
work-from-anywhere environment, I will tell you that. So that's sort of bucket #1, which is expansion --
more expansion upmarket.

And second is let's lump these things together into partnerships: Avaya, AT&T, Atos. I mean the play there
is expanding our reach to a broad PBX installed base. That's one. International diversification is the second
one. And Nikolay asked about the cost of acquisition. It does lower our cost of acquisition. So I think these
are the 2 big long-term layers of growth. And the way we are thinking about this business is it's an organic
distribution strategy for us. So going forward, we will give you color on each and every partnership, but
it's going to be hard for me to break out individual pieces the way I did for ACO this time.
Operator
Our next question comes from George Sutton with Craig-Hallum.
George Frederick Sutton
Craig-Hallum Capital Group LLC, Research Division
I wanted to poke a little bit more at the international expansion opportunity. As you're obviously working
with a growing list of both strategic and channel partners around the world, can you give us a sense of
kind of where you are and what you see as the duration of growth opportunity? How are you planning to
expand outside of the U.S., either through these partners, through your own traditional organic growth
means? I think that would be helpful to understand.
Anand Eswaran
President & COO
It's a great question. I'll take that. So the first vector is our strategic partnership. That's where Atos Unify
makes a big difference in extending our reach internationally. And we already see joint pipe building up in
Europe, which traditionally has not been a hot -- a place where we play in. But we also have a direct sales
presence in U.K., in France, in Australia, and we continue to do well there as well. But the primary vector
of growth right now will come from the partnerships.
George Frederick Sutton
Craig-Hallum Capital Group LLC, Research Division
Got you. Curious, clearly, on the distribution side with the Atoses and AT&Ts and Avayas of the world,
you have a distribution advantage. I think what we get challenged by clients on a lot is trying to explain
the advantage you have from a product perspective. And for years, Vlad's talked about out-investing
everyone. I wondered if you could -- in a world where everyone has a platform of integrated capabilities,
how are you trying to define your unique competitive advantages on the product delivery side.
Anand Eswaran
President & COO
Vlad, do you want to take it? So while Vlad is getting on, so this is how I would put it. We look at this
broadly for us. First, it is different modes of Message Video Phone, the whole platform coming together.
Phone is mission-critical. And the level of enterprise feature depth we are adding on the phone system
is best-in-class. The second, as I look at it, is elements like the work we are doing on security, on user
experience of unified application is a major product differentiator for us. The third thing I'd call out is
just trust, the fact that we have been on 5 9s from a reliability and security standpoint for a few quarters
now. Again, it makes a massive difference. And the fourth thing I would call out is just the international
footprint, the geographic footprint we have of where global office is available and works natively is, again,
there's a huge and wide moat around it.

So all of these come together to make the product clearly differentiated but on top of that, what also
works is our ability to work with our partners to quickly create joint products, to quickly make sure that
we can meet their security requirements, which are very stringent as well. So those things then finally
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               14
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 16 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



come together as the icing on the cake to make these partnerships, these distribution models work better
than most.
Vladimir G. Shmunis
Founder, Chairman & CEO
Yes. Well, let me just add to that. Anand, you kind of said it, but I'll just double click. Look, firstly, we do
believe we have a differentiated platform, Message Video Phone. If you remember, George and the others,
for some time, I was saying, "Well, hey, the only other provider out there with a similar full encompassing
vision is Microsoft." But with the latest news Friday and today, it seems that they would be deemphasizing
the voice part, if we understand what they're saying. But outside of that, the statement took hold. So we
do have a differentiated approach in these modalities. Clearly, we are the strongest on the phone system
side, and that keeps on carrying the day for us. Our wins with AT&T, with Avaya, with Atos and just kind of
what you call order here are a testament to that.

Do not underestimate our video efforts. We know we're not in the lead now yet, but I can tell you, we
are working very hard on it to close all gaps so it will be getting incrementally better and will be a world-
class product. And our messaging is pretty good as well. So net-net, it's far and long ways from being
commoditized. But should we ever get to that point, you already said it, we do have this distribution
advantage. And all things being equal, we think it will -- I don't know if it will carry the day, but it certainly
will help. But all things not being equal, as they are not now, remember, our -- from day 1 you've known
us and until now, our biggest issue is access. We win way more than we lose in head-to-head comparison
or competes against the entire field. So where we don't win is where we're not at the table. And people
like AT&T, people like Avaya, people like Atos should make those cases a lot harder to find, to where we're
not even at the table, and that's what we're banking on.

Again, so far so good. And especially, I think Anand already mentioned, we have quite a bit of effort in
specifically making these partnerships to be much more turnkey, much more streamlined. And also much
deeper with migration tools, with custom end point support, with back-office integration that are also part
of innovation tools scenario, for example, with Avaya. So there's a lot going on, and we think it's to a good
end. So yes, we feel very good about that strategically.
Operator
[Operator Instructions] Our next question comes from Michael Turrin with Wells Fargo.
Michael James Turrin
Wells Fargo Securities, LLC, Research Division
Mitesh, again, I mean, you've referenced it multiple times, showing strength across multiple key metrics.
ARR growth in SMB, looks like it picked up a little steam here. Can you maybe talk through some of the
key factors driving the uptick because that one surprised us a bit more than some of the others here?
Mitesh Dhruv
Chief Financial Officer
Yes. No, I think it's a good observation, Michael. Yes, we did see strength in SMB as well this time,
especially in new logos. A couple of things that are happening under the hood, if I were to take it a click
below for you, our brand is resonating. We are seeing strong evidence of growth in e-commerce. And
actually, what's happening is we are spending less money in acquiring these new logos in marketing. So I
think the combination of these 2 or 3 trends is actually helping our CAC being lower and, of course, LTV.
But going forward, I think the right bogey to target is about 15-ish percent in the overall SMB space, but
near-term trends do indicate that we are seeing some steam in self-serve and e-commerce.
Operator
Our next question comes from Samad Samana with Jefferies.
Samad Saleem Samana
Jefferies LLC, Research Division
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                15
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 17 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



So I guess I just wanted to follow up on the Atos partnership. If you get -- you initially announced a
partnership with them at the beginning of 2020. And now this is a pretty significant expansion. I'm curious
maybe what the proof points were in that 6-month period that made them want to extend the partnership.
And then, Mitesh, as you think about those 100,000-plus seat deals that are in the pipeline, are those
following these partnerships that you guys have ramped on? Or were those really already in the pipeline
before the ramp of ACO and Atos?
Mitesh Dhruv
Chief Financial Officer
Yes. Go ahead, Anand.
Anand Eswaran
President & COO
No, I'll just answer the first part of the question, and then I'll thankfully delegate the second half,
Mitesh. So the first half is just, one, the first few months of the partnership, the traction with the joint
sales forces, very -- we were a part of the digital workplace portfolio of Atos, and the message to
their customers was resonating hugely. And then COVID happened. And so immediately, they saw the
difference this could make by extending it across the unified base as well. So both of those, the traction of
the portfolio to their enterprise customers and then COVID both came together, this extension only makes
sense. And that's how this, I guess, happened. Mitesh, I'll transition the rest to you.
Mitesh Dhruv
Chief Financial Officer
Yes, hey, Samad. So I think the second part is that scale begets scale, correct? And yes, it's a mix,
actually. We had some in the pipe. We're getting more with these partnerships. So I think it's starting to
spin up a virtuous circle for us here.
Operator
Our next question comes from Will Power with Robert W. Baird.
William Verity Power
Robert W. Baird & Co. Incorporated, Research Division
Okay. I guess I wanted to come back to some of the earlier comments on contact center, that being a key
part of roughly 50% of your larger deals. I just -- I wonder generally, if you could kind of characterize the
demand you're seeing there. And maybe just talk a little bit about the road map going forward to make
sure you're positioned for that demand. Obviously, you've done a lot organically on the digital side, but do
you need to do more and bring more of the capabilities in-house as opposed to partnering with inContact
and others over time?
Anand Eswaran
President & COO
Yes. So it's a good question. I mean our partnership with inContact remains as strong as it has ever been.
And obviously, we are investing in integrating Engage Voice and Engage Digital strongly, RCO platform.
So the product efforts are on as we have always we shared with you guys. But as we look at the sales
side, simple things like, last year, we had Arch Capital and the UCaaS win there. So now we are basically
seeing them not just deploy UCaaS on an accelerated basis, but they're also picking up on needing to
deploy a strong CCaaS solution. So that's where our inContact partnership makes a difference because
their integration, the voice quality of the RCO platform, the routing capabilities, all of it come together
where Arch Capital extended the UCaaS footprint to CCaaS. That's why you saw that a large percentage
of our large deals also then become contact center deals. And that's a key thing. Going forward, I think
companies are looking at CCaaS and UCaaS decisions, and we feel we are well poised.
Operator


Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                              16
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 18 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



Our next question comes from Meta Marshall with Morgan Stanley.
Meta A. Marshall
Morgan Stanley, Research Division
Great. Maybe just a question on how you're -- you noted that conditions have improved throughout
the quarter, but I would I guess that some of your customers are still a little stressed. So are you
accommodating them with payment pauses or reducing seat counts? Or has it caused any change to
forward contract structures?
Mitesh Dhruv
Chief Financial Officer
Yes. Hey, Meta, so yes, both are true. We are accommodating. So customers are seeing a couple of things,
they're seeing 2 trends. Trend number one is the payment deferrals. We did see customers approach us
more in April and then subsiding in May and June for payment deferrals. So we are accommodating them.
And then in the books, we have taken enough appropriate reserves to cover for the exposure. And the
second part we are seeing actually is an interesting one. It's a bit counterintuitive. We have seen one
that you would expect that customers not paying us upfront for annual prepay. That's why you see some
headwinds in deferred revenue. But in fact, customers are signing up for longer-duration contracts, which
does bode well for the long-term structural growth of UCaaS. So we are seeing those 3 trends. And this is
how we've accounted in the guidance.
Operator
Our next question comes from Kash Rangan with Bank of America Merrill Lynch.
Kasthuri Gopalan Rangan
BofA Merrill Lynch, Research Division
Congratulations. I'm wondering if you guys have a perspective how in the long term the lifetime value of
a customer or a subscriber will change as you have video. How does it change retention, ARPU, uptick, et
cetera? Just high-level thoughts there because you certainly have reiterated that you have a very unique
proposition, which is unlike Zoom and Slack in the marketplace. But how does this play out in the business
model super long term?
Mitesh Dhruv
Chief Financial Officer
Yes. Let me take that, Kash. Thanks for the surprise cameo effect there. So if you look at the way --
unit economics, right? So it's driven by 2 things, in my mind. One is churn and second is upsell and
net retention. Once we look at -- if you layer on -- you said 2 things. One is video and the product,
and second is partnerships. So let's take video first or the product itself. Given that we are expanding
a platform with MVP, it does put in more barriers to exit and make our base stickier, which would be an
inhibitor of churn, so reduced churn, which would help the lifetime value. So that's part one.

Part two, with the partnerships, again, lower cost of acquisition to get these customers. And again,
because these partners are incentivized to keep -- hang on to the customers, that means less churn
and more upsell and retention, so higher lifetime value. So if you package it all together, long term, our
sustainable economic margins are going to be trending up higher than we currently have because of these
2 long-term trends.
Operator
Our next question comes from Rich Valera with Needham & Company.
Richard Frank Valera
Needham & Company, LLC, Research Division
Let me add my congrats on a nice execution on the quarter, gentlemen. Questions on AT&T. It sounds like
momentum continues to build there, but the last couple of quarters, you'd given fairly specific quarter-
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                            17
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 19 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



over-quarter gains that you were seeing there. Wondering if there's any color you can add on how AT&T
bookings trended quarter-over-quarter and if there's anything you're willing to say about at AT&T perhaps
transitioning from a headwind, which I believe you said they were in 2019, and when they might become
neutral or a tailwind to your overall growth rate.
Mitesh Dhruv
Chief Financial Officer
Yes. Thanks, Rich. I'll take that. Again, classic -- again, in Wall Street, if you give a metric once, you've
got to be prepared for giving it every single time. So I will say, yes, we did see strong bookings in AT&T
again this quarter. We did see the increase in seller participation. And as to -- so both trends, what you
saw last quarter, did continue. We are seeing some traction in upmarket as well. AT&T was supposed to
be initially an SMB play, but now we are seeing some upmarket there. And as it relates to the overall
guidance, you call it, Rich, overall growth, because of the installed base, still churning and our new
bookings not quite offsetting that. This -- for the year, AT&T is turning to be less of a headwind this year,
and I think it's going to start to dissipate in 2021.
Operator
Thank you, ladies and gentlemen. That concludes today's conference. All parties may disconnect. Have a
great day.




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                             18
                    Case 5:21-cv-01727-EJD Document 29-6 Filed 03/23/21 Page 20 of 20
RINGCENTRAL, INC. FQ2 2020 EARNINGS CALL | AUG 03, 2020



Copyright © 2020 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2020 S&P Global Market Intelligence.




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                                     19
